Citation Nr: 1823937	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to a  rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, the appellant, and her daughters, D.B. and S.R.

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  He died in January 2011, while the claims on appeal were pending before the Board.  As noted below, the appellant, the Veteran's surviving spouse, has been substituted for the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for a low back disorder and hypertension, and denied a rating in excess of 10 percent for bilateral hearing loss.  The Veteran subsequently perfected an appeal as to such issues. 

In January 2009, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  In February 2009, the Board determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a low back disorder and remanded the remaining claims for additional development. 

In April 2011, the claims were dismissed due to the death of the Veteran.  In March 2012, the RO determined that the appellant was eligible for substitution to continue the Veteran's appeal pursuant to the Veterans' Benefits Improvement Act of 2008, which created a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.

In a May 2013 letter, the appellant was notified that the VLJ who conducted the January 2009 hearing was no longer employed by the Board and was given an opportunity to attend another hearing.  As such, in June 2013, the appellant elected to appear at a hearing before another VLJ sitting at the RO.  In November 2013, the Board remanded the case in order to afford the appellant her requested hearing.  As such, in June 2014, the appellant and her daughters, D.B., and S.R., testified before the undersigned VLJ.  A transcript of the hearing is associated with the record. 

The Board remanded the case in July 2014 for additional development.  At such time, the Board noted that, in April 2011, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) and death pension with aid and attendance, and such had not yet been adjudicated by the AOJ.  As such, the Board referred those issues to the AOJ for appropriate action; however, as noted by the AOJ in an April 2013 letter and in the July 2014 Board remand, such claims must be deferred pending the outcome of the instant appeal as it may impact her claims for DIC.  Consequently, such claims are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed so that the appellant is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this regard, the appeal must be remanded for the issuance of a supplemental statement of the case.  

In this regard, upon remand from the Board in July 2014, the AOJ undertook the development directed by the Board.  The AOJ then issued a supplemental statement of the case in June 2017.  Thereafter, in September 2017, a VA medical center furnished additional medical records, which appear to be pertinent to this appeal.  Additional records were also received in October 2017.  

Accordingly, the Board sent the appellant and her representative a letter in February 2018 informing them of this situation and providing them the opportunity to waive AOJ review of this evidence.  The letter informed them that if they did not reply within 45 days, the Board would assume that they did not wish to waive AOJ consideration of the additional evidence and would remand the case for AOJ review.  To date, no response has been received.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claims based on the entirety of the evidence, to specifically include all evidence associated with the record since the issuance of the June 2017 supplemental statement of the case.  If the claims remain denied, the appellant her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




